Separate Opinion by
Philips, P. J.
I concur in the result of the foregoing- opinion in affirming the judgment. But I do not concur in the criticism made therein on the opinion of Ewing, C., in Southworth, etc., v. Lamb. It is not just, in my view, to attribute to that opinion that it, in effect, holds that a demurrer to a petition on the ground that it improperly unites two incongruous causes of action may be made after trial. It expressly recognizés the correctness of the rule of practice that such plea should be interposed before trial, for it quotes approvingly the opinion of Bliss, J., in House v. Lowell, 45 Mo. 383. It then proceeds to say that the demurrer, “although coming a little late, was properly sustained. It was filed after hearing plaintiff’s evidence, and was thus more favorable to plaintiff by developing the facts upon which a verdict must be based before electing upo,n which cause of action to stand. If filed after verdict it would undoubtedly have been too late, and, would have waived the defect; but coming, as it did, after hearing *95the plaintiff ’ s evidence, and before the case was submitted to the jury, it should have been sustained.”
The effect of this holding was simply this : although the plea came late it was, in effect, before the trial, for the cause was not submitted, and the court might, without abuse of its discretion, entertain the plea, and as the petition was obnoxious to the objection of a misjoinder, and the election was made by the plaintiff just after his evidence was in, and he could make such election at a time when it would be most advantageous to him, no such injury was apparent from this action of the court, as would constitute reversible error. This, doubtless, was the view entertained by Judge Ewing’s associates, and the supreme court judges who approved the opinion.
The practice act provides, that: “The court shall, in every stage of the action disregard any error or defect in the pleadings or proceedings which shall not affect the .substantial rights of the adverse party; and no judgment shall be reversed or affected by reason of such error' •or defect.”
Had the court, in that case, declined to .entertain the motion, it no doubt would have been held not to constitute error for which the judgment should be interrupted.
Properly, the motion or demurrer should be interposed before trial begun, and unless the party complaining has thus invoked his remedy he has no standing to demand that his plea should be heard after trial begun.
By entertaining the plea, as the court did in the case of Southworth, supra, it was the same, in legal ■effect, as if the answer had been • withdrawn, and the ;plea heard, although the record be silent as to the formal withdrawal of the answer. Dunklin County v. Clark, 51 Mo. 60; Sweeney v. Willing, 6 Mo. 174; Fuggle v. Hobbs, 42 Mo. 538 ; Pickering v. Miss. Valley, etc., Co., 47 Mo. 460.